___________

                                    No. 95-4035
                                    ___________

United States of America,                 *
                                          *
              Appellee,                   *
                                          *   Appeal from the United States
     v.                                   *   District Court for the
                                          *   District of Minnesota
Andre Dion Jones, Jr.,                    *
                                          *         [TO BE PUBLISHED]
              Appellant.                  *

                                    ___________

                     Submitted:     June 7, 1996

                           Filed:   June 26, 1996
                                    ___________

Before McMILLIAN, WOLLMAN and MURPHY, Circuit Judges.
                               ___________


PER CURIAM.

     Andre Dion Jones, Jr., challenges the 151-month sentence imposed by
the district court1 after he pleaded guilty to one count of bank robbery,
in violation of 18 U.S.C. § 2113(a).          Jones contends the district court
incorrectly calculated his criminal history and erroneously classified him
as a career offender.      We affirm.


     Jones first argues the district court erred in assessing three
criminal history points for each of two state felony convictions. Jones was
arrested after committing the first offense, but before committing the
second    offense.    Although   Jones   received   two   separate   sentences   of
imprisonment--each greater than one year--execution of both sentences was
suspended in favor of probation.




     1
      The Honorable David S. Doty, United States District Judge
for the District of Minnesota.
Jones's probation on both sentences was later revoked, and he was ordered
to serve the original terms of imprisonment concurrently.
     Jones argues the offenses were "related" under U.S.S.G. § 4A1.2(a)(2)
and comment. (n.3), because the original terms of imprisonment were
executed into a single term of imprisonment following his probation
revocation.    Thus, Jones argues, he should have been assessed three points
for only one of the state convictions and only one point for the "related"
conviction, pursuant to U.S.S.G. § 4A1.1(f).


     We     review     de      novo    the    district      court's     construction       and
interpretation of Chapter Four of the Guidelines, and we review for clear
error the district court's application of Chapter Four to the facts.                       See
United States v. Allen, 64 F.3d 411, 413 (8th Cir. 1995) (per curiam).                      We
agree with the district court that Jones's two unrelated convictions did
not become related by virtue of the probation revocation and concurrent
sentencing, and thus we conclude the district court properly assessed three
points for each conviction.           See U.S.S.G. §§ 4A1.1(a) (requiring court to
assess    three     criminal    history      points   for    each     "prior    sentence    of
imprisonment" exceeding one year and one month), 4A1.2(a)(1), (b)(1)
(defining "prior sentence" and "sentence of imprisonment"), 4A1.2(a)(2) &
comment. (n.3) (prior sentences not related if for offenses separated by
an intervening arrest); United States v. Aguilera, 48 F.3d 327, 330 (8th
Cir.) (only where defendant arrested once for multiple offenses must court
ask whether sentences are related), cert. denied, 116 S. Ct. 117 (1995).


     Because Jones had two prior qualifying felony convictions, see
U.S.S.G. § 4B1.1, the district court properly classified Jones as a career
offender,     see    U.S.S.G.     §   4B1.2(3)(B)     (defining       "two     prior   felony
convictions") & comment. (n.4) (provisions of § 4A1.2 are applicable to
counting of convictions under § 4B1.1).




                                             -2-
Accordingly, the judgment of the district court is affirmed.


A true copy.

     Attest:

           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -3-